DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3-6,15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ophardt et al. US 2017/0215655.
Ophardt discloses a dispenser for dispensing a hygiene product, comprising:
(Re claim 1) “a time-of-flight sensor for measuring a position of an object relative to the dispenser” (para 0320). “a controller configured to selectively operate at least one function of the dispenser based on the measured position of the object relative to the dispenser” (para 0356).
(Re claim 3) “wherein the controller is configured to operate a first function of the at least one function when the measured position is in a first zone, and wherein the controller is configured to operate a second function of the at least one function when the measured position is in a second zone” (para 0356)
(Re claim 4) “The dispenser of claim 3, wherein the first function is a dispensing function” (para 0357).
(Re claim 5) “The dispenser of claim 3, wherein the second function is a power-up function or a display function” (58 figure 7, para 0010).

(Re claim 6)”The dispenser of  claim 2, wherein the first zone is closer to the dispenser than the second zone” (para 0010).

Ophardt discloses a method of operating at least one function of a dispenser for dispensing a hygiene product, the method comprising:
(Re claim 15) “measuring with a time-of-flight sensor a position of an object relative to the dispenser” (para 0320). “using a controller to selectively operate the at least one function of the dispenser based on the measured position of the object relative to the dispenser” (0356).
(Re claim 16) “The dispenser of claim 2, wherein the controller is configured to operate a first function of the at least one function when the measured position is in a first zone” (para 320). “the controller is configured to operate a second function of the at least one function when the measured position is in a second zone” (para 0010). “wherein the first function is a dispensing function” (para 0357). “wherein the second function is a power-up function or a display function” (para 0010). “wherein the first zone is closer to the dispenser than the second zone” (para 0010).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ophardt in view of Mok et al. US 2008/0116356.
Ophardt discloses the dispenser as rejected above.
(Re claim 2) Ophardt does not disclose that the sensor is configured to operate at a first sample rate when the measured position is in a first zone and at a second sample rate when the measured position is in a second zone, the first sample rate being higher than the second sample rate.
Mok teaches that the sensor is configured to operate at a first sample rate when the measured position is in a first zone and at a second sample rate when the measured position is in a second zone, the first sample rate being higher than the second sample rate (abstract, para 0022, figure 3B).
It would have been obvious to one skilled in the art to modify the system of Ophardt to include that the sensor is configured to operate at a first sample rate when the measured position is in a first zone and at a second sample rate when the measured position is in a second zone, the first sample rate being higher than the second sample rate because it allows for power savings.

Claim 7-13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ophardt in view of Yang et al. US 2013/0200097.
Ophardt discloses the dispenser as rejected above.
(Re claim 7, 17) Ophardt does not disclose that the controller is configured to calculate a velocity of the object relative to the dispenser based on measured positions of the object, and wherein the controller is configured to operate a first function of the at least one function if the velocity is within a first predetermined range of velocities.
Yang teaches that the controller is configured to calculate a velocity of the object relative to the dispenser based on measured positions of the object, and wherein the controller is configured to operate a first function of the at least one function if the velocity is within a first predetermined range of velocities (para 0195, 0214, 0261, ‘distance’, ‘speed’, ‘path’).
It would have been obvious to one skilled in the art to modify Ophardt to include that the controller is configured to calculate a velocity of the object relative to the dispenser based on measured positions of the object, and wherein the controller is configured to operate a first function of the at least one function if the velocity is within a first predetermined range of velocities because it allows a single sensor to control the dispensing of multiple different fluids and/or the amount of fluid dispensed.
(Re claim 8) “The dispenser of claim 7, wherein the first function is a dispensing function which dispenses a first amount of hygiene product” (para 0357).
(Re claim 9,10,17) Ophardt/Yang discloses the dispenseras rejected in claim 7 and 8.
Ophardt/Yang discloses that velocity (speed) can be used to determine an amount of hygiene product. Determining an amount based on speed implies that there are at least two amounts and at least two speeds to indicate the amounts. When you have two different values one is always smaller than the other (para 0195, 0214, 0261, ‘distance’, ‘speed’, ‘path’, ‘amount’; Yang).
It would have been obvious to one skilled in the art that using a smaller velocity to indicate dispensing a smaller amount and a larger velocity to dispense a larger amount would have been obvious to one skilled in the art and provides that it allows a single sensor to control the dispensing of multiple different fluids and/or the amount of fluid dispensed.
(Re claim 11) “The dispenser of claim 7, wherein the first function is a display function which displays a first piece of information” (para 0010).
(Re claim 12) Ophardt discloses that different pieces of information are displayed based on which fluid is being dispensed triggered by the sensor (para 0013).
Yang teaches that ranges of velocities can be used to determine which fluid is to be dispensed (para 0195, 0214, 0261, ‘speed’, ‘types of liquid’).
It would have been obvious to one skilled in the art to modify the system of Ophardt to include using different ranges of velocities to trigger which fluid is dispensed and display pieces of information associated with the fluid because it allows a single sensor to control the dispensing of multiple different fluids and/or the amount of fluid dispensed.
(Re claim 13) Ophardt/Yang disclose the system of claim 7.
Yang teachings include the controller is configured to operate a function of the dispenser only if a direction of the velocity is towards the dispenser. (para 0195, 0214, 0261, ‘path’, ‘angle’).
It would have been obvious to one skilled in the art through routine experimentation to determine that only velocities towards the dispenser should be used to trigger a function because velocities away from the dispenser would logically indicate a user is leaving or moving away from the dispenser and dispensing while there is no user would be a waste.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ophardt ‘655 in view of Ophardt et al. US 2017/0319014.
Ophardt ‘655 discloses the system as rejected in claim 1.
Ophardt ‘655 does not disclose wherein one of the at least one function is a communication function which communicates with an external entity.
Ophardt ‘014 teaches one of the at least one function is a communication function which communicates with an external entity (para 0119).
It would have been obvious to one skilled in the art to modify the system of Ophardt ‘655 to include wherein one of the at least one function is a communication function which communicates with an external entity because it helps track when a dispenser needs to be refilled or services.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0277272 and 2012/0085780.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655